Citation Nr: 0938005	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.

This appeal was previously before the Board in May 2008, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the 
Board for further review.


FINDING OF FACT

The Veteran's currently-shown left foot disability is related 
to service.


CONCLUSION OF LAW

The Veteran's left foot disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

Analysis

The Veteran contends that his currently-shown left foot 
disability is the result of active military service.  
Specifically, he argues that he injured his left foot during 
basic training at Fort Bragg in 1957.

The service treatment records show that in July 1957, the 
Veteran complained of a sore foot.  The circumstances 
surrounding this complaint are not indicated.  The diagnosis 
was a callous on the left foot, which was treated with a hot 
soak and acid.  An August 1957 medical report reflects 
surgical removal of a callous from the Veteran's foot, 
although it is not indicated which foot.  Subsequent 
treatment records are absent for foot complaints, with the 
July 1959 separation examination reflecting normal feet.

A July 2004 private treatment report shows the Veteran 
complained of pain on the bottom of his left foot.  He 
reported that he first experienced pain in 1957 while 
marching 20 miles in the military.  The Veteran was diagnosed 
with the following left foot conditions: equinus deformity, 
posterior tibial tendon dysfunction, degenerative joint 
disease of the midfoot and rear foot joints, neuritis of the 
deep peroneal nerve.  In addition, the physician indicated 
that the Veteran's problems were a result of an old injury 
the Veteran claimed he sustained in service.  The injury was 
described in the following manner: "When the patient was in 
the military he was marching for 20 miles and that was in 
1957."

In July 2009, in accordance with the Board's May 2008 remand, 
the Veteran underwent a pertinent VA examination.  The claims 
file was reviewed in conjunction with the examination.  He 
reported that while marching during basic training in 1957 
his foot became swollen and blue.  Upon physical and X-ray 
examination, the examiner rendered the following diagnoses: 
pes planus deformity of the left foot, degenerative joint 
disease of the left midfoot and rearfoot, old left second 
metatarsal fracture, and equinus.  Additionally, the examiner 
opined that the left foot pes planus, degenerative joint 
disease, and second metatarsal fracture diagnoses were at 
least as likely as not secondary to the described trauma 
sustained while marching on active duty.   

Here, the record reflects that based on examination of the 
Veteran, as well as review of the claims file, the 2009 VA 
examiner determined that the Veteran's currently-shown left 
foot disability was at least as likely as not related 
service.  In view of this competent medical opinion 
specifically linking the currently-shown disability to 
service, the Board finds that service connection is warranted 
and the appeal is granted.  

ORDER

Service connection for a left foot disability is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


